(Knoxville.
1. CONSTITUTION. With, reference to existing laws and state of community.The eonstitution is not the beginning of law for the State, but it assumes the existence of a well-understood system which is to remain in force, and to he administered under such limitations and restrictions as that instrument imposes; and in construing the constitution, the state of the community at the time it was created must be considered. (Post, p. 246.)2.. CONSTITUTIONAL LAW. Power to establish courts includes power to abolish particular courts, but not the system.The power to ordain and establish courts contained in the eon-stitution (art. 6, sec. 1) includes the power to abolish particular circuit and chancery courts, but the legislature can not abol*235ish the distinctive character of the circuit and chancery courts as a system. (Post, p. 248.)3. SAME Same. Abolition of court deprives judge or chancellor of office.The abolition of a circuit or chancery court with all its powers and jurisdiction operates as a necessary consequence to deprive the circuit judge or chancellor of his office. (Post, jt. 248.)4. SAME. Constitutional term of office cannot be shortened, nor incumbent deprived of his office.The constitutional term of office, where there can be only one incumbent in a county, as in the ease of the county register,., the circuit court clerk, the sheriff and the county judge, can not be shortened, nor can the incumbent of such constitutional offices be deprived of his office, during his term, by the legislature. The sheriff can not be deprived of a substantial part of, his powers and functions. (Post, pp. 248-252.)*2365. COUNTIES. Defined; origin, characteristics, powers, and abolishment.A county is a public and municipal corporation, created by the State for political and governmental purposes, inviolable and indissoluble except by the legislature upon a vote of the people comprising it, having certain officers, and invested with subordinate legislative powers, subject to the control of the legislature. Origin, characteristics, and powers of the counties stated. (Post, pp. 253-260.)6. SAME. ' Same. Powers exercised by quarterly county court composed of justices.The political, municipal, police, and legislative powers of the county, as a corporation, are to be exercised by and through the county court in quarterly session, composed of the justices of the peace of the county, as empowered and bontrolled by the legislature. (Post, pp. 254-260.)'7. CIVIL DISTRICT. Determine number of justices and constables; part in organization of counties.Civil districts occupy an important place in the political organization of counties, and determine the number of the justices of the peace for each county, which can be supplemented by the incorporated towns only, and the offices of the several justices of the peace and the civil districts are interdependent. They also determine the number of constables, and are used for election purposes. (Post, pp. 260-266.)■8. SAME. Same. Constitutional provision as to number in a i district is restrictiveThe constitutional provision as to the number of justices of the peace for each civil district is restrictive, and the number provided can not be exceeded. (Post, pp. 265-266.)9. SAME. Same. Abolition removes justices.When civil districts or municipal corporations are in an mánner lawfully abolished, the justices of the peace dependent thereon must lose their place in the system. (Post, pp. 264-265.)See headnote 17.10. SAME. Not endowable with corporate life, nor with power of taxation.Civil districts can not be endowed with corporate life, nor can the power of taxation be delegated to them. (Post, p. 263.)Justices of the peace perform judicial and political functions; • judicial, in holding court and deciding matters of litigation arising between parties; political, as a member of the county court. They are county officers. (Post, pp. 263-264.)Municipal corporations are means or instrumentalities of the State government, and are. under the absolute control of the legislature, and may be created, enlarged or diminished in their territorial limits, or abolished by it at any time in its discretion. (Post, pp. 267-270.)13. SAME. Special statutes affecting, are constitutional, when and when not.The charter of a particular and specified municipal corporation may be amended by a special legislative act. Special statutes affecting a particular and specified municipal corporation in its political aspects or sovereignty are not, for that reason, uncon-*239stitutiondl; hut such statutes affecting such municipal corporations in their capacity as individuáis are invalid and unconstitutional as class legislation. (Post, pp. 267-272, 287, 289.)14. COUNTIES. Special acts affecting, are constitutional, when and when not.Special legislative acts affecting a certain and specified county in - its political or governmental capacity or agency are, not for that' reason unconstitutional; hut such legislation affecting the citizens composing a certain and specified county, and not the other citizens of the State, is for that reason unconstitutional. (Post, pp. 272-289.)15. LEGISLATION. Power of legislature is never exhausted while constitutionally exercised.The power of the legislature over all matters of legislation within its domain is never exhausted so long as it may be constitutionally exercised. (Post, p. 286.)16. SAME. Same. Power of legislature is restrained only by state and federal constitutions.The State legislature has all the powers of legislation, except in so far as it may be restrained by the constitution of the State, or that of the United States, expressly or by necessary implication. (Post, pp. 291-292.)17. SAME. Special act redistricting a named county is valid.A special legislative act redistricting a certain specified county is not unconstitutional as a class legislation. (Post, pp. 288-292.)See headnotes 7-9.See citation under headnote 14.*24118. QUARTERLY COUNTY COURT. Is a constitutional court and cannot be displaced by commissioners.The quarterly county court is a constitutional court, and it can not be displaced by a board of commissioners. (Pont, pp. 277. 285.)19. CONSTITUTIONAL LAW. Legislature may itself redistriet a county: power to direct it does not take away power to do it.Under the constitutional provision (art. 6, sec. 15) that counties shall be laid off, as the general assembly may direct, into civil districts, the word “direct” does not necessarily imply that the legislature itself shall not do the work. (Post, pp. 291-292.)20. CONSTITUTIONAL LAW. Act redistrieting a county and prohibiting changes except by legislature is constitutional. ■A statute redistrieting a county, and providing that the civil-districts thereby established shall not be increased or diminished in number in the future, except by acts of the general assembly, is not for that reason unconstitutional. (Post, p. 292.)Acts cited and construed: 1835-36, eh. 1, sec. 2; 1903, eh. 16,-and other redistrieting acts.FROM GRAINGER.Appeal in error from Oireuit Oourt of Grainger Oounty. — G. MoHendjbrson, Judge.-. FROM ROANE.Appeal from Chancery Court of Hamblen County.—Hugh G. Kyle, Chancellor.Appeal from Chancery Court of Hawkins County.—Hugh G. Kyle, Chancellor.FROM CLAIBORNE,Appeal in error from the Circuit Court of Claiborne County.—C. J. St. John, Judge.